Citation Nr: 0027265	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-03 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cardiovascular 
disease claimed as hypertension and cardiomyopathy with 
congestive heart failure.

3.  Entitlement to service connection for bronchitis. 

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active military service from February 1962 to 
April 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

At the recent Board hearing, the representative discussed the 
issue of whether new and material evidence had been submitted 
to reopen claims of service connection for seizures, a head 
injury and a left shoulder disability.  A review of the file 
revealed that the RO initially considered the claims in 1981 
and that the veteran did not appeal the rating decision that 
denied entitlement to service connection.  He sought to 
reopen the claims in late 1994 and the RO in November 1994 
advised him of the need for new and material evidence.  In 
April 1995 he disagreed with the RO determination and the RO 
issued a statement of the case in July 1996.  An appeal form, 
dated in October 1996 and not specifying any current claim, 
was received at the RO in November 1996.  The RO explained to 
the veteran in a February 1999 letter why an appeal was not 
timely filed in this matter.  Therefore the representative's 
written argument and hearing testimony in July 2000 are being 
accepted as evidence to reopen the claims for service 
connection for seizures, a head injury and a left shoulder 
disability.  The matter is referred to the RO for further 
action. 

The issue of entitlement to an increased rating for PTSD is 
discussed further in the remand portion of this decision.  It 
is properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has been linked in 
medical evidence to service based upon testing reported in 
service.

2.  There is no competent evidence of a nexus to service for 
cardiovascular disease claimed as hypertension and 
cardiomyopathy with congestive heart failure.

3.  There is no competent evidence of a nexus to service for 
current episodes of bronchitis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claims of entitlement to service connection for 
cardiovascular disease claimed as hypertension and 
cardiomyopathy with congestive heart failure and for 
bronchitis are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Therefore the Board must reject the representative's argument 
for further development of the claims for service connection 
for cardiovascular disease and bronchitis.  These claims are 
not well grounded and the Board has denied them on that basis 
unlike the RO which apparently considered them on the merits.  
However this accorded the claims more consideration than 
warranted under the circumstances.  Thus there is no 
prejudice to the veteran by the Board's determination.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's diabetes mellitus has been linked in medical 
opinion to service based upon testing reported in service.  
After the Board hearing the veteran submitted a statement of 
July 2000 from a VA physician that linked current diabetes 
mellitus to military service based upon results of a glucose 
tolerance test in service.  Therefore the rather low 
threshold to well ground the claim is met, in the Board's 
opinion.  However, the Board believes that further 
development is necessary for an informed determination in the 
merits adjudication.

On the other hand, the Board finds there is no competent 
evidence of a nexus to service for cardiovascular disease 
claimed as hypertension and cardiomyopathy with congestive 
heart failure.  The service medical records are pertinently 
unremarkable and the record of medical treatment after 
military service does not show such disease until the early 
1980's.  Nor does the record include competent nexus evidence 
and none has been reported through hearing testimony.  

The same reasoning applied to the claim of service connection 
for bronchitis.  Although the record showed an episode of 
bronchitis in service, the separation examination was 
unremarkable.  Thereafter viral bronchitis noted in the 1994 
and bronchitis in 1998 are not linked to service.  The Board 
was unable to locate a diagnosis of chronic bronchitis in the 
record.  The essential elements of a current diagnosis of 
chronic bronchitis and nexus to service are missing.  Both 
require competent medical evidence.  


ORDER

The claim of entitlement to service connection for diabetes 
mellitus is well grounded.  To this extent only, the appeal 
is granted.

The claims of entitlement to service connection for 
cardiovascular disease claimed as hypertension and 
cardiomyopathy with congestive heart failure and for 
bronchitis are not well grounded.  To this extent, the appeal 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Because the claim of entitlement to service connection for 
diabetes mellitus is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board has accepted the VA physician's statement as 
competent evidence to well ground the claim as it implicitly 
suggested that the glucose tolerance test in service had been 
reviewed.  This statement could have been made based upon 
history alone and it must be noted that the test in service 
was on January 15, 1965 and not January 19 as reported by the 
VA physician.  There is no reference to any other glucose 
tolerance test during service. 

As for PTSD, the veteran claims he is unable to work on 
account of the disability.  At the Board hearing he mentioned 
receiving some form of Social Security Administration (SSA) 
disability benefits.  The issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is reasonably raised and it appears that pertinent SSA 
records are outstanding. 

Regarding entitlement to a TDIU rating, VA is on notice of 
the possible existence of Social Security Administration 
(SSA) records and the complete record reviewed by the SSA is 
necessary for an informed determination of this appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The veteran 
apparently had pursued a SSA claim and in view of his 
relatively young age and work history one cannot exclude a 
disability-based benefit.  This would be significant evidence 
and necessary for an informed determination.  The relevance 
of SSA records to the intertwined TDIU issue requires 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The intertwined TDIU claim must be fully 
developed as discussed in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 (1994). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999).  The 
Court has held that the duty to assist a veteran includes 
conducting a thorough 
medical examination so that the evaluation of a claimed 
disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he should be asked to 
identify the names, dates, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him since service for diabetes 
mellitus and recently for PTSD.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified by the veteran whose records 
have not previously been obtained.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should ask the veteran to 
provide additional information regarding 
the determination of his entitlement to 
SSA benefits.  After review of the 
information provided by the veteran, the 
RO should request copies of all records 
pertinent to the veteran's claim as well 
as the medical records relied upon 
concerning the claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.  

3.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the current extent of severity of 
his PTSD.  Any special studies indicated in 
order to provide an evaluation that assesses 
the relevant rating criteria should be 
conducted.  The claims file, the rating 
criteria for evaluating PTSD and a separate 
copy of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of the 
examination and the examination report must 
be annotated by the examiner in this regard.   
The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the rating criteria for 
the current and higher ratings, and comment 
on the extent of the functional limitations 
caused by the disability.  The examiner 
should provide the rationale for all opinions 
or conclusions expressed. 

4.  The RO should arrange for a VA 
examination of the veteran by an appropriate 
specialist to determine the nature, severity 
and likely onset of diabetes mellitus.  All 
indicated testing should be conducted.  The 
claims folder and a copy of this remand must 
be made available to and reviewed by the 
physician prior to conduction and completion 
of the examination.  The examiner should be 
asked to provide an opinion as to whether the 
glucose tolerance test of January 15, 1965 is 
abnormal and, if so, whether it is at least 
as likely as not that the veterans diabetes 
mellitus may be linked to the abnormal test.  
The rationale for all conclusions and 
opinions expressed should be provided.  Any 
consultations with other specialists deemed 
necessary for a comprehensive evaluation 
should be obtained.

The RO should also contact the VA 
physician who provided the July 17, 2000 
statement and ask if the opinion was 
based upon a review of the glucose 
tolerance test in service reported on 
January 15, 1965. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for service 
connection for diabetes mellitus and an 
increased rating for PTSD.  The RO should 
also adjudicate the intertwined issue of 
entitlement to a TDIU rating.

If any benefit requested is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.







		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



